DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The Applicant's amendment filed on August 31, 2022 was received. Claims 5, 7-8, 10, 13, 15, 19, and 21 were amended. Claims 1-4, 14 and 20 were canceled. No claim was added. 
The text of those sections of Title 35. U.S.C. code not included in this action can be found in the prior Office Action Issued July 19, 2022. 

Claim Rejections - 35 USC § 103
The claim rejections under 35 U.S.C. 103 as being unpatentable over Kondo (US6436230) in view of Honda (US20100024983) on claims 1-3, 5-8, 10-11, 14-16, 18 and 20-21 are withdrawn, because the claims have either been amended or canceled. 
The claim rejections under 35 U.S.C. 103 as being unpatentable over Kondo (US6436230) in view of Honda (US20100024983) as applied to claims 1-3, 5-8, 10-11, 14-16, 18 and 20-21, and further in view of Chen (US20160293389) on claims 12 and 19 are withdrawn, because the claims have been amended. 
	
REASONS FOR ALLOWANCE
Claims 5-13, 15-19 and 21 are allowed. The following is an examiner’s statement of reasons for allowance: the closest prior art on the record, Kondo (US6436230) in view of Honda (US20100024983), does not teach or suggest the retaining brackets are coupled to tracks and the retaining brackets are actuated to move on the tracks in the context of claim 9; or the drive system coupled to a drive system as recited in claim 13 in the context of claim 13.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NGA LEUNG V LAW whose telephone number is (571)270-1115. The examiner can normally be reached M-F 8 am - 5 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei Yuan can be reached on 5712721295. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/N.V.L/Examiner, Art Unit 1717

/Dah-Wei D. Yuan/Supervisory Patent Examiner, Art Unit 1717